Citation Nr: 0020361	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1. In March 1992, the RO denied entitlement to service 
connection for PTSD, and so informed the veteran in April 
1992.  The veteran did not timely appeal, and the decision 
became final.  

2.  Evidence received since the March 1992 denial includes a 
diagnosis of PTSD, which was not previously of record.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for PTSD is new and material, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The claim of entitlement to service connection for PTSD 
is plausible.  


CONCLUSIONS OF LAW

1.   New and material evidence to reopen a previously denied 
claim of service connection for PTSD has been submitted; the 
claim of service connection is reopened. 38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 3.304 
(1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for PTSD was last finally 
denied by the RO in March 1992.  The veteran was notified of 
the denial in April 1992, and he did not timely appeal.  That 
decision is therefore final.  Because the present appeal with 
regard to this issue does not arise from an original claim, 
but rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

The record shows that the RO denied the veteran's claim in 
March 1992, finding that there was no showing of a nervous 
disorder in service or currently.  Evidence submitted 
subsequent to that decision includes a report of a VA PTSD 
evaluation dated in January 1994 when the veteran was 
hospitalized at a VA facility, which found that the veteran 
did appear to meet the DSM III criteria for PTSD secondary to 
his experiences in the United States Navy in the Vietnam War.  
The record also contains records from the Social Security 
Administration (SSA) and a private examiner, which include 
diagnoses of PTSD.  The Board finds that this evidence is new 
and material, and must be considered to fairly decide this 
claim.  Thus the veteran's claim is reopened.  

Because new and material evidence has been presented under 38 
C.F.R. § 3.156(a), the Board must address the claim de novo.  
Accordingly, the Board will first determine whether the 
veteran's claim of service connection for PTSD is well 
grounded based on the entire evidence of record.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A claimant cannot meet this burden 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions. Espiritu, 2 Vet. 
App. at 495.

Specifically, in order to grant service connection for PTSD, 
there must be medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (1999), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor. 38 C.F.R. § 3.304(f) (1999).

As stated above, the evidence of record includes several 
diagnoses of PTSD by VA and SSA personnel.  The evidence of 
record also includes statements and testimony from the 
veteran to the effect that he was exposed to severe stressors 
in service.  In addition, a VA examiner has associated a 
diagnosed PTSD with the veteran's Naval experience in 
Vietnam.

Under these circumstances, the Board finds that the veteran's 
claim of service connection for PTSD is well grounded. See 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).


ORDER

The claim of service connection for PTSD is reopened and is 
well grounded; to this extent, the appeal is granted.

REMAND

Initially, the Board notes that the veteran claims that he 
has PTSD as a result of his Naval experiences in the Republic 
of Vietnam.  Specifically, he reported that, he served two 
tours of Vietnam and that he served on land and on ship.  He 
reported that he served on the USS CONSTELLATION CVA 64 
beginning in December 1972, on which he sailed to Vietnam and 
arrived in January 1973.  He reported that he received 
hazardous duty pay, and flight deck pay.  The veteran has 
testified that he was assigned to the Airborne Missiles 
Division.  He reported that he would fly in on a helicopter 
to drop people and supplies off and would sometimes return 
with the bodies of dead Americans.  He reported as a 
stressor, seeing one of the men who was working on the flight 
deck with him, named Shorty, sucked into a jet and shredded 
in late January 1973.  He has reported that on his missions 
via helicopter, there was incoming fire.  The veteran stated 
that he saw dismembered bodies, which he had to put on the 
helicopter.  The veteran reported that he subsequently served 
aboard the USS OGDEN LPD-5 and returned to Vietnam.  On that 
tour, he reported making amphibious landings in late 1973.  

The veteran's stressors have not been verified.  In this 
regard, it should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement in a 
specific stressful experience, is not necessary.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Dictionary of American 
Naval Fighting Ships (DANFS) is a publication of the Naval 
Historical Center, Department of the Navy, and is a history 
of American warships published between 1959 and 1991.  
Because a ship is a sailor's unit in the Naval service, the 
DANFS constitutes an "official history" of the organization 
in which the sailor served under 38 C.F.R. § 3.303(a) (1999) 
for purposes of determining entitlement to service 
connection.

Moreover, the evidence of record includes several diagnoses 
of PTSD by private and VA medical personnel.  Also, a VA 
diagnosis has related PTSD to the veteran's military service.  
Therefore, as stated above, the veteran's claim of service 
connection for PTSD is well grounded.  However, given the 
state of the evidence as discussed below, the Board finds 
that the claim must be remanded for further evidentiary 
development. 38 U.S.C.A. § 5107(a) (West 1991).

This issue is REMANDED to the RO for the following action:

1. The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or his own recollections 
of details surrounding the claimed 
stressors.  The RO should also take 
appropriate steps to contact the veteran 
in order to obtain specific information 
concerning the claimed stressors in 
service. The veteran should be asked to 
provide a detailed written statement 
concerning the alleged incidents, 
including dates, names and locations of 
claimed events, and full information 
concerning his assignments while serving 
in Vietnam.

2. The regional office should contact the 
National Personnel Records Center and 
obtain a complete copy of the veteran's 
Naval service personnel records.

3. The regional office should again 
contact the Naval Historical Center and 
request that the unit histories of the 
USS CONSTELLATION and the USS OGDEN be 
furnished for the period from January 
1972 to January 1973 and from January 
1973 to March 1974, respectively.  Any 
extracts pertaining to the either vessel 
for the period in question from the 
Dictionary of American Naval Fighting 
Ships should be obtained and associated 
with the record.

4. The regional office should also 
contact United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly known as the United 
States Army & Joint Services 
Environmental Support Group (ESG) and 
attempt to verify the specific incidents 
mentioned by the veteran as noted above.  

5. After the development requested above 
has been completed to the extent 
possible, the regional office should 
review the record and undertake any 
further indicated development.  

6.  Thereafter, the RO should arrange for 
the veteran to be examined by a board of 
two psychiatrists to determine if he 
currently has PTSD due to any in-service 
verified stressor(s).  The veteran must 
be informed of the potential consequences 
of his failure to appear.  All indicated 
tests and studies, including 
psychological testing, should be 
performed.  The claims folder and a copy 
of this remand must be made available to 
and be reviewed by the examining 
physicians prior to the examination so 
that the veteran's psychiatric history 
may be reviewed, as well as any report 
corroborating any of the veteran's 
experiences.  

a. If the diagnosis of PTSD is deemed 
appropriate, the examiners should comment 
on the link between current 
symptomatology and one or more of the in-
service stressor(s). 

b. If the diagnosis of PTSD is not deemed 
appropriate, the examiners should explain 
this position in light of other 
examiners' findings of PTSD as noted in 
the record.

7.  Thereafter, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if not, corrective action 
must be taken.  38 C.F.R. § 4.2 (1999); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If the action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice. The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 



